REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having the horn bolt part comprises: a head member located on a top of the horn plate, a bolt body extended from the head member through an inside of the damper housing, and a fastening body extended from the bolt body and fixed to the hub part, wherein the damper housing comprises: a first damper housing extended from the top of the horn plate to a bottom of the damper part, and a second damper housing located under the damper part, fastened to the first damper housing, and supported by the horn spring, wherein the first damper housing comprises: a housing head located between the damper part and the head member, a first housing body extended from the housing head, and located between the damper part and the bolt body, and a fixing body extended from the first housing body, and having a screw thread formed on an outside thereof such that the second damper housing is fastened to the screw thread; wherein the first damper housing comprises: a housing head located between the damper part and a head member of the horn bolt part, a first housing body extended from the housing head, and located between the damper part and the horn bolt part, a fixing body extended from the first housing body, and having a screw thread formed on an outside thereof such that the second damper housing is fastened to the screw thread, and a release prevention protrusion protruding from a bottom surface of the fixing body, and inserted and locked into the second damper housing; a damper housing located between the damper part and the horn bolt part, and moved with the damper part; and a contact plate part installed between the damper housing and the damper part; a first contact plate part comprising a first inner protrusion disposed between the damper part and the damper housing; and a second contact plate part comprising a second inner protrusion disposed between the damper part and the damper housing; a first contact plate part comprising a first inner protrusion disposed between the damper part and the first damper housing; and a second contact plate part comprising a second inner protrusion disposed between the damper part and the second damper housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656